DETAILED ACTION
This is the first office action regarding application number 16/209202, filed on December 04, 2018, which claims benefit of PRO 62/594230, filed on December 04, 2017 and claims foreign benefit of KR10-2018-0154010, filed on December 03, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Republic of Korea on December 03, 2018. It is noted, however, that applicant has not filed a certified copy of the foreign application KR10-2018-0154010 as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
Reference characters "330", “325” and "326" have all been used to designate valve shaft. 
Reference characters "120" and "304" have both been used to designate knob ring. 
Reference characters "150" and "319" have both been used to designate support frame. 
Reference characters "323" and "324" have both been used to designate heating power adjustment unit. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
 Reference character “325” has been used to designate both valve shaft and adjustment shaft.  
Reference character “410” has been used to designate both audio output unit and knob sensor plate.  
Reference character “51” has been used to designate both control panel and control unit.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because
 Reference character 326 is mentioned in the specification but not shown in the drawing. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claimed “controller” is interpreted as any hardware and software combination that is capable of working in a heating device.
The claimed “click” and “hold” operations are interpreted as based on variation of time intervals of the timer knob rotation, the controller can execute different commands. 
The term “a limited amount” in claim 19 is interpreted as any amount.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, 15, 17, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Claims 15 and 17 recite “automatically” however, the limitation describes an elastic force exerted on spring by a user. This is in contrary to the established meaning of “automatically” since the limitation is neither done by machine nor it is a spontaneous action. The limitation of the spring returning to original position is a reactive action dependent on a human action.  
The term "a limited amount" in claim 19 is a relative term which renders the claim indefinite.  The term "a limited amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The knob rings can be designed to rotate less than 360 degrees, 360 degrees, or multiples of 360 degrees which are all limited amount of rotation however, may require separate hardware to enable each type of rotation. 
Claim 18 is rejected based on their dependency on claim 17.
Claim 5 recites the limitation "the controller" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends on claim 4 and claim 4 depends on claim 1. Neither claim 1 nor claim 4 mentions the term “controller
Claim 14 recites the limitation "The cooking device of claim 15" in page 9 of the instant claim filed on April 23, 2019.  There is insufficient antecedent basis for this limitation in the claim as it is dependent on a higher numbered claim. The recitation of two claims, both numbered “14” also makes the claim further indefinite and unclear. For compact prosecution, this claim is withdrawn from consideration as the incorrect dependency makes the claim unclear and indefinite to examine.
Claim 15 recites the limitation "The cooking device of claim 14" in page 9 of the instant claim filed on April 23, 2019.  There is insufficient antecedent basis for this limitation in the claim as it is not clear which claim 14 it is referring to. The recitation of two claims, both numbered “15” also makes the claim further indefinite and unclear. For compact prosecution, this claim is withdrawn from consideration as the incorrect dependency makes the claim unclear and indefinite to examine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the 
Claims 1-20 are rejected under 35 USC 103 as being unpatentable.
Claims 1-3, 7, 11, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) and Gombert et al., US9606644 (hereafter Gombert).
Regarding claim 1, Dondurur teaches
“A cooking device comprising: a heating module configured to supply heat energy for cooking food;” (Dondurur teaches in abstract control knobs for stoves and ovens incorporating both a timer and a temperature controller whereas 
    PNG
    media_image1.png
    547
    685
    media_image1.png
    Greyscale

Fig. 1 of Dondurur teaches dual rotary control knobs
“a first knob module configured to set a cooking temperature for the heating module;” (Fig. 1 teaches knob module 10a to control cooking temperature )
 “and a second knob module configured to set a target cooking time for the heating module,”  (Dondurur teaches in Paragraph [4] “Traditional oven and burner knobs have a timer and temperature control buttons or gas control buttons that operate separately and independently.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the 
“wherein the first knob module includes: a first knob configured to rotate in a first direction or a second direction and having a plurality of rotational positions at preset intervals to which default temperatures are assigned,” (Fig. 1 teaches ring 102a as rotatable temperature control ring wherein temperature is controlled by adjusting the power level of the respective stove. Fig. 1 further teaches pre-set intervals for temperature on stationary ring 11a from OFF to Broil. Fig. 1 also teaches knob 100 and timer indicia 504 with predefined numerical time duration and increment. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the knob module to use knob 100 to control temperature as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Furthermore, the courts have  
“a first knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released,” (Fig. 1 of Dondurur teaches ring 102a and 104 configured to rotate. The claim “to return to the initial position when released” is interpreted as the knob ring has spring as described in paragraph [163] of the instant specification “Return springs S1 and S2 provide a restoring force which causes the knob ring 304 to return to the original position thereof.” Dondurur does not explicitly teach spring. Wylie teaches a control knob housing for appliances with built in display. Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10. Since all the claimed elements were known in the prior art and one skilled in the art could have 
“wherein a movement of the first knob ring increases or decreases the default temperature set by the first knob by a preset adjustment amount;” (Annotated Fig. 1 of Dondurur teaches changing temperature by rotating knob ring 102a in clockwise or counterclockwise direction. However, Dondurur does not explicitly teach using both the knob and knob ring to adjust temperature.  Gombert teaches two rotary elements 3 and 4 in Fig. 1 that can rotate 360 degrees in both clockwise and counter clockwise directions. The movement patterns of the rotary elements can be predefined to generate various control commands. 

    PNG
    media_image2.png
    468
    755
    media_image2.png
    Greyscale

Fig. 1 of Gombert teaches rotating and detecting different patterns based on direction and time
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different rotary patterns as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than 
“and a first display unit provided on one side of the first knob 4Serial No. 16/209,202Docket No. DAE-0036.01 ring and configured to display the cooking temperature,” (Dondurur does not explicitly teach a display unit on knob ring. Wylie teaches a control knob housing for appliances with built in display. Wylie teaches in Fig. 7, a display unit 31 provided at one side of knob 27 to display temperature of oven. Stoufer teaches an encoder assembly for an appliance knob. Stoufer teaches a display device attached to knob ring in Fig. 1A. 

    PNG
    media_image3.png
    360
    720
    media_image3.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring

    PNG
    media_image4.png
    432
    712
    media_image4.png
    Greyscale

Fig. 1A of Stoufer teaches display attached to knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device to knob ring as taught in Stoufer and display temperature at the display device as taught in Wylie to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature setpoint may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.) 
“and wherein the second knob module includes: a second knob configured to rotate in the first or second direction and having a plurality of rotational positions at preset intervals to which a default amount of time corresponding to each rotational position is assigned; a second knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the first knob ring increases or decreases the default amount of time set by the second knob by a preset amount of time; and a second display unit provided on one side of the second knob ring and configured to display the cooking time. (This limitation is duplicating the limitations of first knob module to use this knob module to control cooking time. Dondurur teaches in Paragraph [4] “Traditional oven and burner knobs have a timer and temperature control buttons or gas control buttons that operate separately and independently.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the first knob module that controls temperature to control time as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Moreover, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B.)
Regarding claim 2, Modified Dondurur does not explicitly teach detecting rotation based on time interval.
“The cooking device of claim 1, wherein when the first knob ring or the second knob ring is manipulated to perform a click operation in which the first knob ring or the second knob ring is rotated and held at a prescribed position for less than a predetermined amount of time, the default temperature or the default time is increased or decreased by a number of the click operation.” (The limitation is interpreted as the controller can execute different commands based on variation of time intervals of the knob ring rotation. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of the knob ring as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art 
Regarding claim 3,
“The cooking device of claim 1, wherein when the first knob ring or the second knob ring is 5Serial No. 16/209,202Docket No. DAE-0036.01 manipulated to perform a holding operation in which the first knob ring or the second knob ring is rotated and held at a prescribed position for at least a predetermined amount of time, the default temperature or the default time is increased or decreased for a duration of the holding operation.” (The limitation is interpreted as the controller can execute different commands based on variation of time intervals of the knob ring rotation. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of the knob ring as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art 
Regarding claim 7,
“The cooking device of claim 6, wherein when the cooking time of the heating module reaches the target cooking time, at least one of the first display unit or the audio output unit is controlled to generate a cooking end notification.” (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.”)  
Regarding claim 11,
“The cooking device of claim 1, wherein the cooking time of the heating module is measured on the basis of a preheat start time or a cooking start time.” (Dondurur teaches in paragraph [19]   “a cooking heat element is energized at a heat set by the heat control mechanism only for a time duration set by the time control mechanism, after which the cooking heat element is shut off and the heat control knob 12a returns to "OFF".” Hence the cooking time in Dondurur is measured from cooking start time.)
Regarding claim 12,
“The cooking device of claim 1, wherein the plurality of rotational positions of the first knob includes a first position which is a first distance from an initial position of the first knob and a second position which is a second distance from the initial position greater than the first distance, wherein a first default temperature assigned to the first position is less than a second default temperature assigned to the second position, and wherein manipulation of the first knob ring incrementally increases or decreases the first default temperature or the second default temperature by the same present adjustment amount.”  (Similar scope to claim 1 and therefore rejected under the same argument)
Regarding claim 13,
“The cooking device of claim 1, wherein the first knob ring has an annular shape surrounding the first knob and includes a protrusion that protrudes upward at an upper portion of the first knob ring.” (Dondurur teaches annular knob dials but does not explicitly teach protrusion on the dials. Wiley teaches annular knob ring 25 and protrusion 65 upward from knob ring 25 in Fig. 7.
    PNG
    media_image3.png
    360
    720
    media_image3.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the protrusion 65 as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls .
Regarding claim 14, 
“The cooking device of claim 13, wherein the protrusion includes a front surface and a display screen of the display unit is provided at the front surface.”  (Dondurur does not teach protrusion on knob ring. Wiley teaches a protrusion on knob ring with a front surface in Fig. 7 and a display 31 on knob 27. Wiley does not explicitly teach having a display on protrusion 65. Stoufer teaches a display device attached to knob ring in Fig. 1A. 

    PNG
    media_image4.png
    432
    712
    media_image4.png
    Greyscale

Fig. 1A of Stoufer teaches display attached to knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device to knob ring as taught in Stoufer to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, it would have been obvious to  
Regarding claim 15,
“The cooking device of claim 13, wherein the protrusion is positioned higher than an upper surface of the first knob.”  (Dondurur does not teach protrusion on knob ring. Fig. 1A of Stoufer teaches a display device attached to knob ring. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device to knob ring as taught in Stoufer to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, it would have been obvious to rearrange the display device from the knob to the protrusion of the knob ring in   
Claims  4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), and Gombert et al., US9606644 (hereafter Gombert) as applied to claim 1 above and further in view of Klein, US 20160029829 (hereafter Klein).
Regarding claim 4,
“The cooking device of claim 1, wherein when the first knob module is manipulated to set a preheat temperature in a state in which the heating module is not operating, the heating module is controlled to operate until a temperature of the heating module reaches the preheat temperature.” (Modified Dondurur does not explicitly teach preheat temperature. Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [35] “When fresh pizza is selected (snowflake not displayed), the control unit is configured to preheat the oven. Once the oven 10 is up to temperature, the pizza may be inserted into the compartment and the start/stop button 38 depressed to initiate cooking. The timer will then begin counting down and an audible beep will be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.) 
Regarding claim 5,
“The cooking device of claim 4, wherein when the temperature of the heating module reaches the preheat temperature, the controller controls at least one of the first display unit or an audio output unit to generate a preheat end notification.” (Modified Dondurur does not explicitly teach preheat temperature. Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [33] “If bake or convection bake is selected, pressing the stop/start button 38 will initiate preheating and the display 26 will show PREHEATING. The control unit is configured to generate an audible beep when the set temperature 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 6,
“The cooking device of claim 4, wherein when the first knob module is manipulated to set the cooking temperature after the temperature of the heating module reaches the preheat temperature,  the heating module is  controlled to operate until the cooking time of the heating module reaches a preset target cooking time.” (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.” However, modified Dondurur does not explicitly teach preheat temperature. 
Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [35] “When fresh pizza is selected (snowflake not displayed), the control unit is configured to preheat the oven. Once the oven 10 is up to temperature, the pizza may be inserted into the compartment and the start/stop button 38 depressed to initiate cooking. The timer will then begin counting down and an audible beep will be generated upon expiration of the timer. Once cooking time expires, the control unit will automatically control the heating elements 32, 34 to their off positions.” Hence once the oven reaches preheat temperature, button 38 is depressed to initialize cooking temperature. The heating elements are turned off after the preset cooking time expires.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), Gombert et al., US9606644 (hereafter Gombert), and Klein, US 20160029829 (hereafter Klein) as applied to claim 4 above and further in view of Shao et al., US 9536413 (hereafter Shao).
 “The cooking device of claim 4, wherein when the cooking temperature  is not set after a preset waiting time after the temperature of the heating module reaches the preheat temperature, the heating module is  controlled to operate on the basis of the preheat temperature until the cooking time of the heating module reaches the preset target cooking time.” (Dondurur teaches in abstract a control knob for setting the temperature and time of a stovetop burner or oven for cooking. “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.” Hence Dondurur teaches operating the heating module until it reaches a preset cooking time. However, Dondurur does not teach waiting time after preheating. 
Klein teaches preheating in paragraph [35]. Shao teaches in Fig. 3 that a controller detects a first event, measures a time interval, at the end of time interval if no movement of knob is detected then the controller triggers an alert. 

    PNG
    media_image5.png
    751
    776
    media_image5.png
    Greyscale

Fig. 3 of Shao teaches a flowchart to control temperature
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein as the first event, then add a time interval, and at the end of time interval if no movement of knob is detected then hold the preheat temperature 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), Gombert et al., US9606644 (hereafter Gombert), as applied to claim 1 above and further in view of how to use buttons on the instant pot website (hereafter instant pot).
 “The cooking device of claim 1, wherein when the target cooking time is not set using the second knob module, the target cooking time is set to a preset default time limit.”(Modified Dondurur does not explicitly teach setting the timer at a default value.  Screen shot of instant pot teaches that the controller in instant pot defaults to a pre-set time for different recipes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of preset time as taught in instant pot website to the controller in modified Dondurur. One of 

    PNG
    media_image6.png
    824
    1482
    media_image6.png
    Greyscale

Screenshot of instant pot website teaching preset time for cooking
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), Gombert et al., US9606644 (hereafter Gombert), and Klein, US 20160029829 (hereafter Klein) as applied to claim 4 above and further in view of Keenovens.com, June 2017 (hereafter keenovens.com).
“The cooking device of claim 4, wherein when the preheat temperature is set lower than a current temperature of the heating module before the temperature of the heating module reaches the preheat temperature, the temperature of the heating module is regarded to have reached the preheat temperature.” (The claim is describing ON/OFF controller. Dondurur does not explicitly teach ON/OFF controller. Screenshot of keenovens.com teaches microprocessor based ON/OFF controllers for temperature control in ovens. “The output from the controller is either on or off, with no control between these two points.  For industrial oven heating control, the output is ON when the temperature is below the set point, and OFF when the temperature of the oven is above set point.” Hence when preheat temperature is set lower than a current temperature, no preheating cycle is needed. 

    PNG
    media_image7.png
    850
    1764
    media_image7.png
    Greyscale

Screenshot of keenovens.com, 2017
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the ON/OFF controller of keenovens.com to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it “provides an economic solution”. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), Gombert et al., US9606644 (hereafter Gombert), and 16/209202, US 20190170361(hereafter 16/209202).
Regarding claim 16,
 “ wherein the first knob module includes: a first knob configured to rotate in a first direction or a second direction and having a plurality of rotational positions circumferentially disposed at preset intervals to 9Serial No. 16/209,202Docket No. DAE-0036.01 which default temperatures are assigned;” (Similar scope to claim 1 and therefore rejected under the same argument.)
“a first knob ring provided coaxially relative to the first knob,” (Fig. 1 of Dondurur ) 
 “the first knob ring being positioned at an initial position and configured for manipulation in the first or second direction to increase or decrease the default temperature set by the first knob by a preset adjustment amount; and a first display unit provided on one side of the first knob ring and configured to display the cooking temperature,” (Similar scope to claim 1 and therefore rejected under the same argument.)
 “and wherein the second knob module includes: a second knob configured to rotate in the first direction or the second direction and having a plurality of rotational positions at preset intervals to which a default amount of time corresponding to each rotational position is assigned; a second knob ring provided coaxially relative to the second knob, the second knob ring being positioned at an initial position and configured for manipulation in the first direction or the second direction to increase or decrease the default amount of time set by the second knob by a preset amount of time; and a second display unit provided on one side of the second knob ring and configured to display the cooking time.” (Similar scope to claim 1 and therefore rejected under the same argument.)
“ A cooking device comprising: a body; a heating module configured to supply heat energy for cooking food; a first knob module provided on a front surface of the body and configured to set a cooking temperature for the heating module; and a second knob module provided on the front surface of the body and configured to set a target cooking time for the heating module,” (Background section of the instant specification,16/209202, teaches a cooking device 10 in Fig. 1 with a body, and oven 30 and cooktop 21 to supply energy for cooking. Paragraph [13-14] teaches multiple knobs 52 wherein “an amount of heat energy supplied by a heating source provided in the cooking device or a cooking time is adjusted mainly by rotating the knob-type input unit 52.”
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knobs in modified 

    PNG
    media_image8.png
    601
    641
    media_image8.png
    Greyscale

Fig. 1 of 16/209202 teaches prior art cooking device
  Regarding claim 17,
 “The cooking device of claim 16, wherein the first and second knob rings are configured to automatically return to the initial positions when released.” (Similar scope to claim 1 and therefore rejected under the same argument.)
Regarding claim 18,
“The cooking device of claim 17, wherein the first and second knob rings are returned to the respective initial positions by elastic force.”(Similar scope to claim 1 and therefore rejected under the same argument.)
Regarding claim 19,
“The cooking device of claim 17, wherein the first and second knob rings are configured to rotate a limited amount in the first or second directions.” (The term “a limited amount” is interpreted as any amount. Similar scope to claim 14 and therefore rejected under the same argument.)
 Regarding claim 20,
“The cooking device of claim 16, wherein the first and second knob rings have annular shapes that surround the first knob and the second knob, respectively, and each include a protrusion that protrudes upward at an upper portion of the annular shapes to accommodate the respective display units.” 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10732665 (hereafter '665) in view of Dondurur. ‘665 teaches knob module and the working . 
Claims  1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10684021 (hereafter '021). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 16 are met by claims 1-21 of ‘021.
Claims  1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No. 10663172 (hereafter '172) . Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 16 are met by claims 1-20 of ‘172.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10767868 (hereafter '868) in view of Stoufer. ‘868 teaches knob module and the working of different parts of the knob module. ‘868 does not explicitly teach a display on knob ring.  Stoufer teaches a display device attached to knob ring in Fig. 1A. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display as taught in Stoufer to the knob module as taught in ‘868. One of ordinary skill in the art would have been motivated to do so to “provide an improved knob assembly” as taught in Column 1, lines 30-35 in Stoufer. 
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10908631 (hereafter '631). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 16 are met by claims 1-21 of ‘631.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10732666 (hereafter '666) in view of Wiley and Stoufer. ‘666 teaches knob module and the working of different parts of the knob module. ‘666 does not explicitly teach a display on knob. Wiley, Fig. 7 and Stoufer, Fig. 1 teach a display device on knob module. It would have been obvious to a person having ordinary skill in the art .
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10890330 (hereafter '330). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 16 are met by claims 1-16 of ‘330.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10794597 (hereafter '597). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 16 are met by claims 1-21 of ‘597.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10746409 (hereafter '409) . Although the claims at issue are not identical, they are not instant claims 1 and 16 are met by claims 1-18 of ‘409.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10935249 (hereafter '249). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 16 are met by claims 1-20 of ‘249.
Claims 1 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 16/850873(hereafter ‘873) in view of Wiley, and Stoufer. ‘873 teaches knob module and the working of different parts of the knob module. ‘873 does not explicitly teach a display on knob. Wiley, Fig. 7 and Stoufer, Fig. 1 teach a display device on knob module. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device as taught in Wiley and Stoufer to the knob module as taught in ‘873. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature setpoint may make an 
             This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim  1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/209154 (hereafter ‘154). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are met by claims 1-20 of ‘154.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 16/209269(hereafter ‘269).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are met by claims 1-20 of ‘269.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 17/003379(hereafter ‘379). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are met by claims 1-20 of ‘379.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 17/104717(hereafter ‘717) in view of Dondurur, Wiley, and Stoufer. ‘717 teaches knob module and the working of different parts of the knob module. ‘717 does not explicitly teach a display on knob ring. Dondurur teaches a knob ring in Fig. 1. Wiley, Fig. 7 and Stoufer, Fig. 1 teach a display device on knob module. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device and knob ring as taught in Dondurur, Wiley, and Stoufer to the knob module as taught in ‘717. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature setpoint may make an 
             This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA FERDOUSI/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761